UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6352


ZANE A. JOHNSON,

                Plaintiff - Appellant,

          v.

STEVE BAILEY, Western Region Director of N.C. Dept of
Corrections; ROBERT C. LEWIS, Director, Division of Prisons;
KEITH   WHITENER,   Administrator,  Alexander   Correctional
Institution; CARLOS HERNANDEZ, Assistant Superintendent,
Alexander Correctional Institution; MATT CLARK, Unit Manager
on Segregation, Alexander Correctional Institution; R.
TOWNSEND, Assistant Unit Manager on Segregation, Alexander
Correctional Institution; FNU HAMES, Sgt.; FNU BLACKBURN,
Lt.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:10-cv-00016-GCM)


Submitted:   June 17, 2010                       Decided:   June 28, 2010


Before MOTZ and     KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Zane A. Johnson, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Zane    A.   Johnson    appeals    the   district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed    the   record     and     find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Johnson v. Bailey, No. 5:10-cv-00016-GCM (W.D.N.C. Feb.

24, 2010).      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the    materials

before    the   court    and   argument     would    not   aid   the   decisional

process.

                                                                         AFFIRMED




                                       3